Although I concur with the majority's opinion that plaintiff sustained an injury by accident, I must respectfully dissent from their ultimate decision that plaintiff should receive a continuing award of indemnity benefits under the N.C. Workers' Compensation Act.
Plaintiff has failed to prove by the greater weight of the evidence of record that she continues to be disabled as shown by plaintiff's education, work history, pursuit of hobbies such as dive master certificate and photography and the fact that she discussed being ready to "engage in productive activity" as early as September 18, 2001 with Dr. Margaret Simpson.
Per Russell v. Lowes Product Distribution, 108 N.C. App. 762,425 S.E.2d 454 (1993), the evidence fails to establish that plaintiff made a "reasonable effort to obtain employment", that plaintiff's job search would have been futile due to pre-existing conditions or that she produced medical evidence that she is physically or mentally, as a consequence of her work related injury, incapable of work in any employment. Dr. Verne Schmickley opined that as of August 28, 2002, plaintiff was not psychologically disabled from gainful employment and again, Dr. Simpson on September 18, 2001 stated that in June or July of 2001 she encouraged plaintiff to begin looking into employment "because I thought she was ready to do that." Furthermore, the plaintiff sustained no physical injuries following the August 26, 2001 incident. The fourth method prescribed in Russell does not apply here because plaintiff had not returned to work at the time of the hearing.
After weighing all of the competent evidence of record and acknowledging the strengths and contentions of the plaintiff and of the defendant, the greater weight of the evidence supports that plaintiff was capable of returning to work at least as of August 28, 2002 and is no longer disabled. For these reasons, I respectfully dissent from the majority's ultimate decision that plaintiff should receive a continuing award of indemnity benefits under the NC Workers' Compensation Act.
This ___ day of October, 2004.
                                  S/_____________ PAMELA T. YOUNG COMMISSIONER